                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

WILLIAM E. BROWN,                                          )
                                                           )
                Petitioner,                                )
                                                           )
        v.                                                 )           4:19-cv-00179-CDP
                                                           )
STANLEY PAYNE,                                             )
                                                           )
                Respondent,                                )

                                      MEMORANDUM AND ORDER

             This matter is before the Court on petitioner William E. Brown’s “Motion for Probation

Time Credit,” which has been construed as a petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254. (Docket No. 1). For the reasons discussed below, the petition must be summarily

dismissed as it does not state a denial of a constitutional right and because petitioner has not

exhausted his state remedies.

                                                   Background

             Petitioner was charged in state court with driving with a revoked license, resisting a

lawful stop, three counts of exceeding the speed limit, failing to register a motor vehicle, and

failing to yield to an emergency vehicle. State of Missouri v. Brown, No. 15SO-CR00479-01

(33rd Cir., Scott County).1 On October 19, 2015, he pled guilty to resisting a lawful stop and

failing to yield to an emergency vehicle, in exchange for the balance of the charges being

dismissed. That same day he was given a suspended four-year sentence and five years of

supervised probation.




1
    Petitioner’s case was retrieved from Case.net, Missouri’s online case management system.
         On June 28, 2018, petitioner’s probation was revoked. The circuit court thereafter

ordered the previously-imposed four-year sentence to be executed. He filed a motion for

probation time credit in the circuit court on August 17, 2018. That motion has not been ruled

upon.

                                                   The Petition

         Petitioner filed the instant “Motion for Probation Time Credit” on January 31, 2019.

(Docket No. 1). The document is nearly identical to the motion filed in the circuit court. The

Court has construed this motion as a petition for writ of habeas corpus pursuant to 28 U.S.C. §

2254.2

         Petitioner states that from October 19, 2015 to June 22, 2017, he “served 611 uneventful

and violation free days of probation.” (Docket No. 1 at 1). Thereafter, from June 23, 2017 to

December 20, 2017, he “successfully served another 180 days of uneventful…probation.” Since

December 20, 2017, petitioner has been incarcerated at the Eastern Reception, Diagnostic and

Correctional Center (ERDCC) in Bonne Terre, Missouri. (Docket No. 1 at 2). He was

incarcerated due to a revocation of his probation. Since being placed in ERDCC, he states that he

has received no conduct violations and has earned a letter of commendation from his work

release supervisor.

         Petitioner states that his earliest possible parole date is June 27, 2020. He asserts that he

“has great difficulty believing” that the circuit court intended “such a severe term of

incarceration.” Petitioner further states that under Missouri law, parole time is automatically

credited towards an offender’s sentence. While acknowledging that probation time may be

2
  Petitioner is seeking to have this Court order the circuit court to credit the time he served on probation against his
sentence of incarceration, thereby reducing his sentence and providing for a speedier release. “[W]hen a state
prisoner is challenging the very fact or duration of his physical imprisonment, and the relief he seeks is a
determination that he is entitled to immediate release or a speedier release from that imprisonment, his sole federal
remedy is a writ of habeas corpus.” Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).
                                                           2
credited at the sentencing court’s discretion, he argues that “probation time is not so different in

substance from parole time, [and] the difference is in the governing statutes alone.” As such, he

seeks credit for the approximately 790 days of violation-free probation time he served before

being sentenced on his revocation.

                                            Discussion

       Petitioner has filed a petition seeking to have the time he served on probation credited

against his sentence of incarceration. For the reasons discussed below, the petition must be

summarily dismissed.

   A. Failure to State a Constitutional Claim

       Petitioner’s petition must be dismissed because it does not allege that he is being held in

custody in violation of the Constitution or laws of the United States, and is thus not cognizable

under § 2254.

       Pursuant to § 2254, “a district court shall entertain an application for a writ of habeas

corpus in behalf of a person in custody pursuant to the judgment of a State court only on the

ground that he is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a). To that end, “it is not the province of a federal habeas court to

reexamine state-court determinations on state law questions.” Estelle v. McGuire, 502 U.S. 62,

67-68 (1991). Rather, a federal court conducting habeas review is limited to deciding whether a

petitioner’s conviction violated the Constitution, laws, or treaties of the United States. Gee v.

Groose, 110 F.3d 1346, 1349 (8th Cir. 1997). The instant petition, relating to petitioner’s request

that the Court grant him discretionary probation time credit against his sentence, does not state a

cognizable constitutional claim under § 2254.




                                                 3
        The United States Supreme Court has stated that there “is no constitutional or inherent

right of a convicted person to be conditionally released before the expiration of a valid sentence.”

Greenholtz v. Inmates of Nebraska Penal & Corr. Complex, 442 U.S. 1, 7 (1979). However, a

state’s statutes and regulations may create a liberty interest that is entitled to protection. See

Marshall v. Mitchell, 57 F.3d 671, 672 (8th Cir. 1995) (stating that the “due process clause does

not guarantee an inmate a right to parole, but a State’s parole statutes and regulations may create

a liberty interest that is entitled to due process protection”). For state law to create a liberty

interest, there must be substantive limitations placed on official discretion. Swenson v. Trickey,

995 F.2d 132, 134 (8th Cir. 1993). Specifically, a “liberty interest is created if state law contains

substantive predicates to the exercise of discretion and specific directives to the decisionmaker

that if the regulations’ substantive predicates are present, a particular outcome must follow.” Id.

        Here, petitioner is alleging that he should receive credit against his incarceration for the

approximately 790 days he served on probation. In Missouri, a sentence of imprisonment

commences “when a person convicted of an offense…is received into the custody of the

department of corrections or other place of confinement where the offender is sentenced.” Mo.

Rev. Stat. § 558.031.1. This statute further states, in relevant part, that:

                [s]uch person shall receive credit toward the service of a sentence
                of imprisonment for all time in prison, jail or custody after the
                offense occurred and before the commencement of the sentence,
                when the time in custody was related to that offense, except…(3)
                As provided in section 559.100.

Id. Section 559.100 governs the power of circuit courts to place persons on probation or parole.

Mo. Rev. Stat. § 559.100.1. The section further provides that “[t]he circuit court may, in its

discretion, credit any period of probation or parole as time served on a sentence.” Mo. Rev. Stat.

§ 559.100.2. Thus, the circuit court is given the discretion as to whether or not it will award


                                                   4
credit to a prisoner for time served on probation. Donaldson v. Crawford, 230 S.W.3d 340, 343

(Mo. 2007).

       As noted above, for state law to create a liberty interest, there must be substantive

limitations placed on official discretion. The statute governing the awarding of probation time

credit, however, has no substantive limitation. Rather, the plain language of the statute,

underscored by the Missouri Supreme Court, makes clear that the circuit court is given discretion

to determine whether such credit will be applied. Because the statute is discretionary, it does not

create a liberty interest. This is purely a matter of a state court applying state law in determining

an individual’s sentence. As there is no constitutional interest at stake, the Court does not have

the authority under § 2254 to grant petitioner the relief he seeks. Therefore, his petition must be

summarily dismissed.

   B. Failure to Exhaust

       Even if petitioner’s petition was cognizable under § 2254, it would still be subject to

dismissal because he has not exhausted his state remedies.

       A petitioner in state custody seeking relief pursuant to 28 U.S.C. § 2254 must first

exhaust available state remedies before pursuing federal habeas relief. Wayne v. Missouri Bd. of

Probation & Parole, 83 F.3d 994, 996 (8th Cir. 1996). See also White v. Wyrick, 651 F.2d 597,

598 (8th Cir. 1981) (stating that “[i]t is elementary that a § 2254 petitioner must exhaust available

state remedies before he is entitled to relief in federal court”). This provides the state an

“opportunity to pass upon and correct alleged violations of its prisoners’ federal rights.” Baldwin

v. Reese, 541 U.S. 27, 29 (2004). To exhaust state remedies, a petitioner must fairly present his

claim in each appropriate state court. Nash v. Russell, 807 F.3d 892, 898 (8th Cir. 2015). This

requires him to submit not only the facts, but also the substance of his federal habeas claim to the


                                                 5
state court. Abdullah v. Groose, 75 F.3d 408, 411 (8th Cir. 1996). Specifically, in order “to satisfy

the ‘fairly presented’ requirement, a petitioner is required to refer to a specific federal

constitutional right, a particular constitutional provision, a federal constitutional case, or a state

case raising a pertinent federal constitutional issue.” Barrett v. Acevedo, 169 F.3d 1155, 1161-62

(8th Cir. 1999).

        Review of petitioner’s state case shows that he has filed a motion in the circuit court that

is similar to the petition before this Court. As noted above, the state must be given the

opportunity to review and correct alleged violations before petitioner can seek federal habeas

relief. The circuit court has not yet ruled upon the motion, much less the Missouri Court of

Appeals or the Missouri Supreme Court. It is thus plainly apparent that petitioner has not yet

exhausted his state remedies and his petition must be dismissed.

    C. Summary Dismissal

        Rule 4 of the Rules Governing § 2254 Cases in the United States District Courts provides

that a district court shall summarily dismiss a § 2254 petition if it plainly appears that the

petitioner is not entitled to relief. Here, it is plainly apparent that petitioner’s case is not

cognizable under 28 U.S.C. § 2254, and even if it were, he has failed to exhaust his state

remedies before filing his federal action. Therefore, the Court must dismiss his petition.

    D. Certificate of Appealability

        Because petitioner has not made a substantial showing of the denial of a constitutional

right, the Court will not issue a certificate of appealability. See 28 U.S.C. § 2253(c); and Slack v.

McDaniel, 529 U.S. 473, 483-95 (2000).




                                                  6
   E. Motion for Leave to Proceed in Forma Pauperis

       Petitioner has filed a motion for leave to proceed in forma pauperis. (Docket No. 2).

Having reviewed the motion and the financial information contained therein, the Court finds that

the motion should be granted.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion for leave to proceed in forma

pauperis (Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that petitioner’s application for writ of habeas corpus

pursuant to 28 U.S.C. § 2254 (Docket No. 1) is DENIED AND DISMISSED without prejudice.

A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.

See 28 U.S.C. § 2253.

       Dated this 13th day of May, 2019.




                                                 CATHERINE D. PERRY
                                                 UNITED STATES DISTRICT JUDGE




                                                7
